TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00576-CV


                                           E. H., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
         NO. C200064CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant E. H. filed her notice of appeal on November 9, 2021. The appellate

record was complete on November 18, 2021, making appellant’s brief due on December 8, 2021.

To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Emily Martinez to file appellant’s brief no later than January 3,

2022. If the brief is not filed by that date, counsel may be required to show cause why she

should not be held in contempt of court.

               It is ordered on December 15, 2021.



Before Justices Goodwin, Baker, and Smith